
	

116 HR 3318 : Emerging Transportation Security Threats Act of 2019
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3318
		IN THE SENATE OF THE UNITED STATES
		December 10, 2019Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require the Transportation Security Administration to establish a task force to conduct an
			 analysis of emerging and potential future threats to transportation
			 security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Emerging Transportation Security Threats Act of 2019. 2.Emerging and future threats task force (a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration, in consultation with the Director of National Intelligence and the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) and the heads of other Federal agencies, as determined appropriate by the Administrator, shall establish a task force to conduct an analysis of emerging and potential future threats to transportation security.
 (b)MembershipThe task force established under subsection (a) shall be comprised of employees of the Department of Homeland Security who, in carrying out the analysis required under such subsection, shall consult with the Director of National Intelligence and the intelligence community and the heads of Federal agencies, as determined appropriate by the Administrator.
 (c)DeadlineNot later than 270 days after the Administrator establishes the task force under subsection (a), the task force shall submit to the Administrator the analysis required under such subsection.
 (d)ElementsThe analysis required under subsection (a) shall include emerging and potential future threats posed by the following:
 (1)Evolving tactics by terrorist organizations that may pose a catastrophic risk to an aviation or surface transportation entity.
 (2)Explosive and explosive devices or attacks involving the use of explosives that may cause catastrophic damage to an aviation or surface transportation system.
 (3)Chemical or biological agents being released in either aviation or surface transportation systems. (4)Cyberthreat actors seeking to undermine confidence in transportation systems or cause service disruptions that jeopardize transportation security.
 (5)Unmanned aerial systems with the capability of inflicting harm on transportation targets. (6)Individuals or groups seeking to attack soft targets, public areas, or crowded spaces of transportation systems, including attacks against Transportation Security Administration employees and other security personnel.
 (7)Foreign actors seeking to exploit vulnerabilities posed by the inconsistent or inadequate security screening protocols at last point of departure airports with direct flights to the United States.
 (8)Information sharing challenges within the Federal Government and among partner governments. (9)Information sharing challenges between the Administration or other relevant Federal agencies and transportation stakeholders, including air carriers, airport operators, surface transportation operators, and State and local law enforcement.
 (10)Growth in passenger volume in both the aviation and surface transportation sectors. (e)MitigationNot later than 120 days after the completion of the analysis required under subsection (a), the Administrator of the Transportation Security Administration shall develop, as appropriate, a threat mitigation strategy for each of the threats examined in such analysis, and—
 (1)assign appropriate resources of the Administration to address such threats, based on calculated risk; or
 (2)provide recommendations through the Department of Homeland Security to the appropriate Federal department or agency responsible for addressing such threats.
 (f)Stakeholder engagementWhen carrying out the analysis required under subsection (a), the Administrator of the Transportation Security Administration shall engage transportation stakeholders referred to in subsection (b)(9) and account for security concerns of transportation operators by—
 (1)convening not fewer than three industry day events for such transportation stakeholders to hear from relevant public and private sector security partners and provide feedback on threats such transportation stakeholders identify as emerging;
 (2)developing strategies to solicit feedback on a consistent basis from such transportation stakeholders across all modes of transportation and providing consistent responses to stakeholder concerns;
 (3)improving the quality, timeliness, and relevancy of information sharing products disseminated by the Administration to such transportation stakeholders, including classified information sharing products;
 (4)coordinating security incident response and communications drills, including tabletop exercises, to improve incident preparedness and response capabilities across transportation modes and among transportation systems;
 (5)encouraging regular communication between Federal Security Directors, Field Intelligence Officers, Federal Air Marshal Special Agents in Charge, and such transportation stakeholders;
 (6)establishing regular opportunities for senior Administration leadership to engage with such transportation stakeholders regarding changes in the threat environment and how the Administration can offer security support to address such changes; and
 (7)briefing the Aviation Security Advisory Committee and the Surface Transportation Security Advisory Committee on the efforts of the task force established pursuant to subsection (a).
 (g)Briefing to CongressThe Administrator of the Transportation Security Administration shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the results of the analysis required under subsection (a) and relevant mitigation strategies developed in accordance with subsection (c).
 (h)Non-Applicability of FACA and PRAThe Federal Advisory Committee Act (5 U.S.C. App.) and the Paperwork Reduction Act (44 U.S.C. 3501 et seq.) shall not apply to the task force established under subsection (a).
			3.Comptroller General study
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the feasibility, risks, costs, and potential threat mitigation benefits of the Transportation Security Administration deploying the agency’s passenger and property screening assets to conduct screening in areas or facilities prior to passenger arrival at airport terminals.
 (b)Stakeholder engagementIn conducting the review required under subsection (a), the Comptroller General of the United States shall consult with the Transportation Security Administration, airport operators, air carriers, businesses that operate in airports, labor groups representing the Transportation Security Administration and transportation sector personnel, and other stakeholders.
			
	Passed the House of Representatives December 9, 2019.Cheryl L. Johnson,Clerk.
